             Case 5:11-cr-00836-XR Document 397 Filed 04/29/20 Page 1 of 2

                                FEDERAL PUBLIC DEFENDER
                                  WESTERN DISTRICT OF TEXAS
MAUREEN SCOTT FRANCO               FEDERAL BUILDING • HEMISFAIR PARK                        TELEPHONE
FEDERAL PUBLIC DEFENDER      727 E. CÉSAR E. CHÁVEZ BOULEVARD, SUITE B-207                (210) 472-6700
                                     SAN ANTONIO, TEXAS 78206-1278
   JUDY F. MADEWELL                                                                         TOLL FREE
    FIRST ASSISTANT                                                                       (855) 867-3570
                                            April 29, 2020
  CHRISTOPHER J. CARLIN                                                                     FACSIMILE
         ALPINE                                                                           (210) 472-4454
  HORATIO R. ALDREDGE
        AUSTIN
                                                                                              ALPINE
   JOSEPH A. CORDOVA
  BIANCA ROCHA DEL RIO                                                                        AUSTIN
         DEL RIO                                                                             DEL RIO
  REGINALDO TREJO, JR.                                                                       EL PASO
     EDGAR HOLGUIN
                                                                                              PECOS
        EL PASO
 SUPERVISORY ASSISTANTS



  Honorable Xavier Rodriguez
  United States District Judge
  Western District of Texas
  655 E. Cesar E. Chavez Blvd.,
  San Antonio, Texas 78206


  Re:     United States v. Guadalupe Orta Ramos, Cause No. 5:11-CR-836-XR
          Advisory to the Court regarding Mr. Ramos’ Condition

  Dear Judge Rodriguez:

           On April 21, 2020, Mr. Ramos requested this Court for compassionate release based on
  his underlying serious medical conditions and the COVID-19 outbreaks in Bureau of Prisons
  facilities. On April 24, 2020, Mr. Ramos filed an emergency supplemental motion for
  compassionate release because he tested positive for COVID-19. On April 26, 2020, counsel
  filed a second supplemental motion requesting compassionate release based on Mr. Ramos being
  taken to the hospital, possibly on a ventilator.

          Today, defense counsel files this advisory to update the Court: Mr. Ramos coded last
  night and was resuscitated for eight minutes. Mr. Ramos is now in a medically induced coma on
  a ventilator. The BOP social worker who contacted the family advised the family would have to
  make a decision about keeping him on life support if he does not improve in 24 hours.

          Defense counsel again asks this Court to immediately resentence him to time-served so
  he can be released from the Bureau of Prisons custody. A sentence of time-served will allow the
  family to pay their respects. Otherwise, the family has little ability to obtain information about
  Mr. Ramos and his condition.
           Case 5:11-cr-00836-XR Document 397 Filed 04/29/20 Page 2 of 2
Page 2                                                              FEDERAL PUBLIC DEFENDER
                                                                       WESTERN DISTRICT OF TEXAS




                                            Very truly yours,

                                            MAUREEN SCOTT FRANCO
                                            Federal Public Defender


                                            /S/ ANGELA SAAD LINDSEY
                                            Assistant Federal Public Defender



cc:      Joseph Lo Galbo, Assistant U.S. Attorney
